Action to recover damages for personal injuries sustained through negligence. The motor truck of defendant A. Aron, Inc., collided with the automobile of defendant Goldsmith at the intersection of city streets. The motor truck swerved to the right and mounted the sidewalk, striking the plaintiff, a pedestrian. Judgment in favor of plaintiff and against both defendants. Appeal by the corporate defendant only. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.